Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to: original application, filed 11/02/2020. 
Claims 1-11 are pending. Claim 1 is the independent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation " the system of claim 1, wherein the display of the first and second objects is animated" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite “first and second objects”.




Allowable Subject Matter
Claims 3-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-5 depend from claim 2 and recite limitations, in combination with the limitations of their parent claims, which were not located in a search of the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (“Larsen”), U.S. Pub. No. 2012/0236201 A1, published September 2012, in view of Gorbet et al. (“Gorbet”), U.S. Pub. No. 2002/0126140 A1, published September 2002.
Regarding independent claim 1, Larsen teaches a presentation review system comprising: a controller in communication with a user device, the user device comprising an input mechanism and a display mechanism; a memory coupled to the controller, wherein the memory is configured to store program instructions executable by the controller; wherein in response to executing the program instructions, the controller is configured to: display a graphical user interface through which a presentation review window is displayed, since Larsen teaches a system for authoring and/or presenting multimedia content comprising: identifying a digital multimedia package, wherein the digital multimedia package includes: video content, audio content, and text transcription content representing a transcription of the audio content; causing synchronous presentation of the video content, audio content, and text transcription content; wherein the synchronous presentation of the video content, audio content, and text transcription content are each maintained in continuous synchronization with each other during playback of the video content; wherein the synchronous presentation of the video content, audio content, and text transcription content are each maintained in continuous synchronization with each other as a user selectively navigates to different scenes of the video content; in at least one embodiment, the video content is presented via an interactive Video Player graphical user interface (GUI) at a display of the client system, and the text transcription content is presented via a an interactive Resources Display GUI at the display of the client system (par. 0017-18). 
Larsen teaches wherein the presentation review window simultaneously provides: a presentation display frame displaying a presentation comprising plurality of presentation slides; Larsen teaches the package includes resources such as metadata, notes, games, drawings, images, diagrams, photos, assessments, documents, slides, documents, photos, games, communication threads, events, URLs, and spreadsheets, where in at least one embodiment, distinct segments of the video, audio, and text content may each be mapped to a respective timecode of the timecode synchronization information (par. 0020; par. 0036). Larsen teaches that slides can be inserted in the video (par. 0389-0390; par 0423-0425).
Larsen teaches a results display frame; because Larsen teaches a resources display GUI (par. 0019) and teaches analyzing video to identify segments which match specific characteristics (par. 0022-0024). Larsen teaches the system may analyze and update content, and Cascading style sheets that may be automatically associated with text, graphic, game, and video files and streams, and enabling video display, navigation, and editing (par. 0096). Larsen teaches a GUI to display search results (par. 0236). Larsen teaches the system may be configured or designed to automatically and/or dynamically analyze and index (e.g., for subsequent searchability) different types of characteristics, criteria, properties, etc. that relate to (or are associated with) a given Transmedia Narrative (and its respective video, audio, and textual components) in order to facilitate searchability of the Transmedia Narrative using one or more of those characteristics, criteria, properties, etc. (par. 0237).
Larsen does not expressly teach display results of an analysis of the presentation including one or more inconsistencies identified in the presentation across the plurality of presentation slides; however, Gorbet teaches interactive help facilities, a presentation assistant for helping a user edit slide show presentations on a computer (par. 0003-0006; par. 0042). Gorbet teaches a tip balloon is a type of window that displays contextually related tips in a format that may also include action buttons and/or check boxes for automatically correcting the condition associated with the tip; if the outcome of the test at the decision block 118 is true, the logic moves to a block 120 and the selection of the tip balloon by the user is processed by the present invention (par. 0066). 
Larsen does not expressly teach receive a user selection of one of the one or more inconsistencies; in response to the user selection of one of the one or more inconsistencies, display a correction menu including a prevalent style and an alternative style inconsistent with the prevalent style; and in response to a user style selection from the prevalent style and the alternative style, revise the selected style of the inconsistency; however, Gorbet teaches at least two categories of state tip conditions are checked, i.e., style and clip art, and teaches checking errors in style rules and suggesting an automatic correction of the style for selection by the user (par. 0090-0093; Figs. 4A, 11A). Gorbet teaches another embodiment of the present invention may include a visual display, e.g., a thumbnail display, that illustrates what changes will be made to the currently displayed slide if the automatic correction of the tip condition is selected (par. 0098). Gorbet teaches the "Style Checker" facility is primarily employed to identify style tip conditions such as style and punctuation for text objects in the currently displayed slide (par. 0092). Gorbet teaches a tip balloon is a type of window that displays contextually related tips in a format that may also include action buttons and/or check boxes for automatically correcting the condition associated with the tip (par. 0066).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the system for authoring and/or presenting multimedia content including slides taught by Larsen, with the presentation assistant with suggestions for automatic style correction taught by Gorbet, since both were directed to displaying and editing presentations with slides, and Gorbet recognized that there was a need in the art to solve the problem of providing relevant tips in an unobtrusive, task-oriented, and customizable manner to the user along with the option of automatically completing the attempted task (par. 0007), and therefore would have provided these advantages to Larsen.


Regarding dependent claim 2, Larsen does not expressly teach the system of claim 1, wherein the controller is further configured to: analyze each object within the plurality of slides; and generate a dataset including each content and formatting decision associated with each object in the plurality of slides; however, Gorbet teaches logic with decision blocks to analyze each editing, i.e., content and formatting decision made by the user (par. 0082-0089). Larsen teaches analyzing and creating an index for each object in the presentation (par. 0237).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the system for authoring and/or presenting multimedia content including slides taught by Larsen, with the presentation assistant with suggestions for automatic style correction taught by Gorbet, since both were directed to displaying and editing presentations with slides, and Gorbet recognized that there was a need in the art to solve the problem of providing relevant tips in an unobtrusive, task-oriented, and customizable manner to the user along with the option of automatically completing the attempted task (par. 0007), and therefore would have provided these advantages to Larsen.

Regarding dependent claim 6, Larsen teaches the system of claim 1, wherein the presentation review window provides a review criteria tool displaying a plurality of review criteria options, and wherein the controller is further configured to: receive a selection one or more review criteria options from the plurality of review criteria options; and in response to the receipt of the selected review criteria options, display the results of the analysis of the presentation based on the selected review criteria options; since Larsen teaches analyzing and creating an index for each object in the presentation (par. 0237). For example, Larsen teaches the DAMAP System automatically and/or dynamically analyze a given Transmedia Narrative, and identify and index one or more of the following characteristics, criteria, properties, etc. (or combinations thereof) that relate to (or are associated with) the Transmedia Narrative, or that relate to a section, chapter, scene, or other portion of the Transmedia Narrative: [0238] Text-related content (e.g., words, phrases, characters, numbers, etc.) (par. 0237). Larsen teaches validating, analyzing and/or screening selected portions of legacy content in order to determine whether or not it may be desirable or preferable to perform one or more content conversion operations on such content (par. 0441). 
Larsen teaches a resources display GUI (par. 0019) and teaches analyzing video to identify segments which match specific characteristics (par. 0022-0024). Larsen teaches the system may analyze and update content, and Cascading style sheets that may be automatically associated with text, graphic, game, and video files and streams, and enabling video display, navigation, and editing (par. 0096). Larsen teaches a GUI to display search results (par. 0236).
Therefore, Larsen would enable displaying a review criteria tool in a GUI window as claimed.

Regarding dependent claim 7, Larsen does not expressly teach the system of claim 6, wherein the plurality of review criteria options includes one or more of the following: a font error category, a capitalization error category, a decimal precision error category, a punctuation spacing error category, a titles error category, a bullets error category, and a slide numbers error category; however, Gorbet teaches a type of the condition may be disabled so that a tip message associated with the disabled type of condition will not be displayed. Further, a category for the condition may be selected, e.g., edit, style and clip art, and the category may be disabled so that a tip message associated with the category of the condition will not be displayed (par. 0016). Gorbet teaches some of the categories of tips used with the PA facility comprise usage, style and clip art selection (auto clip art) (par. 0042). For example, Gorbet teaches a text may display when there is too much text to fit in the placeholder, and automatically correcting the error (par. 0058; Fig. 2B). Gorbet teaches tips for font size and improper grammar/punctuation (par. 0046).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the system for authoring and/or presenting multimedia content including slides taught by Larsen, with the presentation assistant with suggestions for automatic style correction taught by Gorbet, since both were directed to displaying and editing presentations with slides, and Gorbet recognized that there was a need in the art to solve the problem of providing relevant tips in an unobtrusive, task-oriented, and customizable manner to the user along with the option of automatically completing the attempted task (par. 0007), and therefore would have provided these advantages to Larsen.

Regarding dependent claim 8, Larsen does not teach the system of claim 6, wherein the display of the analysis further includes a fix all option and an ignore all option; however, Gorbet teaches the system could highlight all relevant portions of an object that would be automatically changed to correct an error if the user selects the control that automatically completes this task (par. 0047). Gorbet teaches the number of times that a particular tip and/or suggested correction is displayed may be customized for each user (par. 0047). Gorbet teaches the system enables each user to extensively customize the relevant tips that will be detected by the PA facility (par. 0047). Therefore Gorbet would enable that the display of the analysis further includes a fix all option and an ignore all option, as claimed.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the system for authoring and/or presenting multimedia content including slides taught by Larsen, with the presentation assistant with suggestions for automatic style correction taught by Gorbet, since both were directed to displaying and editing presentations with slides, and Gorbet recognized that there was a need in the art to solve the problem of providing relevant tips in an unobtrusive, task-oriented, and customizable manner to the user along with the option of automatically completing the attempted task (par. 0007), and therefore would have provided these advantages to Larsen.

Regarding dependent claim 9, Larsen does not expressly teach the system of claim 1, wherein the controller is further configured to: in response to the user selection of one of the one or more inconsistencies, display a first object within the presentation that identifies the object featuring the selected inconsistency and a second object within the presentation that identifies the selected inconsistency; however, Gorbet teaches the system could highlight all relevant portions of an object that would be automatically changed to correct an error if the user selects the control that automatically completes this task (par. 0047). Gorbet teaches the number of times that a particular tip and/or suggested correction is displayed may be customized for each user (par. 0047). Gorbet teaches the system enables each user to extensively customize the relevant tips that will be detected by the PA facility (par. 0047). Therefore Gorbet would enable that the display of the analysis further includes a fix all option and an ignore all option, as claimed.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the system for authoring and/or presenting multimedia content including slides taught by Larsen, with the presentation assistant with suggestions for automatic style correction taught by Gorbet, since both were directed to displaying and editing presentations with slides, and Gorbet recognized that there was a need in the art to solve the problem of providing relevant tips in an unobtrusive, task-oriented, and customizable manner to the user along with the option of automatically completing the attempted task (par. 0007), and therefore would have provided these advantages to Larsen.

Regarding dependent claim 10, Larsen does not expressly teach the system of claim 1, wherein the display of the first and second objects is animated; however, Gorbet teaches each slide may contain one or more objects, such as text, graphic images, graphic automation and animations (0003). Gorbet teaches interactive graphical help facilities such as the Microsoft “Office Assistant” facility (par. 0006).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the system for authoring and/or presenting multimedia content including slides taught by Larsen, with the presentation assistant with suggestions for automatic style correction taught by Gorbet, since both were directed to displaying and editing presentations with slides, and Gorbet recognized that there was a need in the art to solve the problem of providing relevant tips in an unobtrusive, task-oriented, and customizable manner to the user along with the option of automatically completing the attempted task (par. 0007), and therefore would have provided these advantages to Larsen.


Regarding dependent claim 11, Larsen does not expressly teach the system of claim 1, wherein the controller is configured to: display an ignore option associated with each of the one or more inconsistencies; and in response to receiving a user selection of the ignore option, catalog a dataset of ignored inconsistencies; however, Gorbet teaches the number of times that a particular tip and/or suggested correction is displayed may be customized for each user (par. 0047). Gorbet teaches the system enables each user to extensively customize the relevant tips that will be detected by the PA facility (par. 0047). Therefore Gorbet would enable that the display of the analysis further includes a fix all option and an ignore all option, as claimed.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the system for authoring and/or presenting multimedia content including slides taught by Larsen, with the presentation assistant with suggestions for automatic style correction taught by Gorbet, since both were directed to displaying and editing presentations with slides, and Gorbet recognized that there was a need in the art to solve the problem of providing relevant tips in an unobtrusive, task-oriented, and customizable manner to the user along with the option of automatically completing the attempted task (par. 0007), and therefore would have provided these advantages to Larsen.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shriver			U.S. Patent No. 10,460,023 B1	issued		October 2019
Villaron et al.		U.S. Pub. No. 2010/0031152 A1	published	February 2010



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508. The examiner can normally be reached Monday 10:00am-6:00pm; Wednesday 11:00am-3:00pm; Thursday 11:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIA L TAPP/Primary Examiner, Art Unit 2144